NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 HOWARD ACKERMAN,                                No.    14-16696

                  Plaintiff-Appellant,           D.C. No.
                                                 2:11-cv-00883-GMN-PAL
   v.

 STATE OF NEVADA DEPARTMENT OF                   MEMORANDUM*
 CORRECTIONS; BRIAN E. SANDOVAL,
 in his official and individual capacity;
 ROSS MILLER, in his official and
 individual capacity; CATHERINE
 CORTEZ MASTO, Esquire; JAMES COX,
 in his official and individual capacity,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                           Submitted October 20, 2016**
                             San Francisco, California

Before: GRABER and MURGUIA, Circuit Judges, and COLLINS,*** Chief

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Raner C. Collins, Chief United States District Judge
District Judge.

      Howard Ackerman appeals the district court’s orders denying a proposed

class action settlement, decertifying a stipulated class, and denying his request for

attorney’s fees. We have jurisdiction under 28 U.S.C. § 1291, and we dismiss in

part and affirm in part.

      1. We must raise issues of mootness sua sponte. Gator.com Corp. v. L.L.

Bean, Inc., 398 F.3d 1125, 1129 (9th Cir. 2005) (en banc). Ackerman admitted

that, by May 2013, the Nevada Department of Corrections served food that was

properly certified as kosher by an appropriate rabbinic organization. Ackerman

did not file a motion to re-certify the class and did not oppose Defendants’ motion

to dismiss the case. And Ackerman states in his opening brief that he prevailed in

the district court. Thus, Ackerman’s claims are moot, and we lack jurisdiction to

consider Ackerman’s appeal of the district court’s denial of a proposed class action

settlement and decertification of the stipulated class. See Tate v. Univ. Med. Ctr. of

S. Nev., 606 F.3d 631, 634 (9th Cir. 2010) (holding that a court lacks jurisdiction

when the issues in a case are no longer live).

      2. The district court’s decision denying a request for attorney’s fees is


for the District of Arizona, sitting by designation.

                                           2
reviewed for abuse of discretion. Lane v. Residential Funding Corp., 323 F.3d
739, 742 (9th Cir. 2003). Under the Prison Litigation Reform Act (PLRA), a

district court cannot award attorney’s fees to a prisoner plaintiff unless the plaintiff

proves “an actual violation of the plaintiff’s rights.” 42 U.S.C. § 1997e(d)(1)(A);

see also Kimbrough v. California, 609 F.3d 1027, 1031–32 (9th Cir. 2010). Here,

the district court denied Ackerman’s request for attorney’s fees because Ackerman

never proved that his rights were actually violated, as required by the PLRA. The

fact that Ackerman temporarily obtained a preliminary injunction does not

establish that his rights were actually violated. Kimbrough, 609 F.3d at 1032.

Ackerman does not identify any other decision that might qualify as a finding that

his rights were violated. The district court did not abuse its discretion by denying

Ackerman’s request for attorney’s fees.

      DISMISSED in part; AFFIRMED in part.




                                           3